DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 05/16/2022, with respect to the rejection(s) of claim(s) claims 1 and 13 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al. (US 2017/0093239) in view of Yamaguchi et al. (US 2015/0188376).
Regarding claim 1, Teranishi teaches a motor (100) comprising: 
a stator (FIG 5); and 
a rotor (30) configured to rotate with respect to the stator, 
wherein the stator includes: 
a stator core (20) that defines a back yoke (21); 
teeth (22) that extend radially from the back yoke (21); 
coils (50) configured to respectively round the teeth (22), wherein first ends (61) of the coils (50) are respectively drawn out of the teeth (22) to define 3-phase power lead wires (61a-f) of the coils (50) and second ends (62) of the coils (50) are respectively drawn out of the teeth (22) to define neutral-point lead wires (62a-f) of the coils (50); and 
an insulator module (40, 74, 90) configured to couple to a top face of the stator core (20), wherein the insulator module (40, 90) includes: 
power terminal units (81-83) that connect to the 3-phase power lead wires (61a-f);
a neutral terminal unit (84) that connects to a neutral point of the coils (62a-f); and
an insulator body (40, 74) configured to provide insulation between the power and neutral terminal units (81-84) and the stator core (22), and between the power terminal units (81-83) and neutral terminal unit (84), 
wherein the power terminal units (81-83) and the neutral terminal unit (84) are located at different vertical levels (FIG 5),
wherein the power terminal units (81-83) include three power terminal units corresponding to 3-phases of the 3-phase power lead wires (61a-f), respectively.

    PNG
    media_image1.png
    680
    476
    media_image1.png
    Greyscale

	Teranishi fails to teach wherein the three power terminal units are located at a same vertical level and spaced from each other at an angular spacing.
Yamaguchi teaches wherein the three power terminal units (5a-c) are located at a same vertical level and spaced from each other at an angular spacing ([0046]).

    PNG
    media_image2.png
    199
    1098
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Teranishi to incorporate Yamaguchi to teach wherein the three power terminal units are located at a same vertical level and spaced from each other at an angular spacing, for the advantages of axially shorter stator for a smaller motor.
Regarding claim 2/1, Teranishi was discussed above in claim 1. Teranishi further teaches wherein each power terminal unit (81-83) includes: 
a power terminal (71, 85) that is disposed on a top face of the insulator body (40, 74) and that connects to 25Attorney Docket No.: 19819-1171001Client Ref: OP-2019-0757-US-000/HA; LGE Ref: 19LSL060US02one of the 3-phase power lead wires (61a-f); and 
a connection terminal (86) that connects to the power terminal (85) by connecting to the one of the 3-phase power lead wires (61a-f).
Regarding claim 3/2, Teranishi was discussed above in claim 2. Teranishi further teaches wherein the power terminal (71, 85) includes: 
a power terminal body (71) that upwardly protrudes from the top face of the insulator body (40, 74); and 
a guide groove (73) that is located in the power terminal body (71) and that is configured to receive and guide one of the 3-phase power lead wires (61a-f).
Regarding claim 4/2, Teranishi was discussed above in claim 2. Teranishi further teaches wherein each power terminal unit (81-83) includes a power connecting member that has a first end connected to the power terminal (71, 85) and a second end connected to the connection terminal (86).

    PNG
    media_image3.png
    457
    343
    media_image3.png
    Greyscale

	Regarding claim 5/4, Teranishi was discussed above in claim 4. Teranishi further teaches wherein the power connecting member is disposed on a portion of the top face of the insulator body (40, 74).
	Regarding claim 6/2, Teranishi was discussed above in claim 2. Teranishi further teaches wherein the 3-phase lead wires (61a-f) are drawn radially and outwardly of the back yoke (21) and respectively connect to the power terminals (71 85).
	Regarding claim 10/1, Teranishi was discussed above in claim 1. Teranishi further teaches wherein the insulator body (40, 74) includes: 
a lower insulator body (40) that is located on a top face of the stator core (20) and configured to provide insulation between the stator core (20) and the neutral terminal unit (84); and 
an upper insulator body (74) that is located on a top face of the lower insulator body (40) and configured to provide insulation between the neutral terminal unit (84) and the power terminal units (81-83).

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gervais et al. (US 2017/0005535) in view of Yamaguchi et al. (US 2015/0188376).
	Regarding claim 1, Gervais teaches a motor comprising: 
a stator (11); and 
a rotor ([0025]) configured to rotate with respect to the stator (11), 
wherein the stator (11) includes: 
a stator core (12) that defines a back yoke (17); 
teeth (14) that extend radially from the back yoke (17); 
coils (19) configured to respectively round the teeth (14), wherein first ends (191) of the coils (19) are respectively drawn out of the teeth (14) to define 3-phase power lead wires (191) of the coils (19) and second ends (192) of the coils (19) are respectively drawn out of the teeth (14) to define neutral-point lead wires (192) of the coils (19); and 

    PNG
    media_image4.png
    296
    438
    media_image4.png
    Greyscale

an insulator module (22) configured to couple to a top face of the stator core (12), wherein the insulator module (22) includes: 
power terminal units (32-34) that connect to the 3-phase power lead wires; 
a neutral terminal unit (31) that connects to a neutral point of the coils (19); and 
an insulator body (38) configured to provide insulation between the power and neutral terminal units (31-34) and the stator core (12), and between the power terminal units (32-34) and neutral terminal unit (31), 
wherein the power terminal units (32-34) and the neutral terminal unit (31) are located at different vertical levels (FIG 6),
wherein the power terminal units (32-34) include three power terminal units (32-34) corresponding to 3-phases of the 3-phase power lead wires, respectively.
Gervais fails to teach wherein the three power terminal units are located at a same vertical level and spaced from each other at an angular spacing.
Yamaguchi teaches wherein the three power terminal units (5a-c) are located at a same vertical level and spaced from each other at an angular spacing ([0046]).

    PNG
    media_image2.png
    199
    1098
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Gervais to incorporate Yamaguchi to teach wherein the three power terminal units are located at a same vertical level and spaced from each other at an angular spacing, for the advantages of axially shorter stator for a smaller motor.


    PNG
    media_image5.png
    307
    404
    media_image5.png
    Greyscale

	Regarding claim 7/1, Gervais was discussed above in claim 1. Gervais further teaches wherein the neutral terminal unit (31) includes: 
neutral terminals (36) that protrude in a radial direction of the back yoke (17) and that respectively connects to the neutral-point lead wires (192); and  26Attorney Docket No.: 19819-1171001 Client Ref: OP-2019-0757-US-000/HA; LGE Ref: 19LSL060US02 
a neutral connecting member (circular body of 31 seen in FIG 5 and 7) that is configured to connect the neutral terminals (36) with each other.
Regarding claim 8/7, Gervais was discussed above in claim 7. Gervais further teaches wherein the neutral connecting member is disposed on a portion of an inner face of the insulator module (22; FIG 6).
Regarding claim 9/7, Gervais was discussed above in claim 7. Gervais further teaches wherein the neutral terminals (36) are disposed at a same vertical level (FIG 5).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al. (US 2017/0093239) in view of Chen et al. (US 9,083,210) and Yamaguchi et al. (US 2015/0188376).
Regarding claim 13, Teranishi teaches a motor (100) comprising: 
a stator (FIG 5); and 
a rotor (30) configured to rotate with respect to the stator, wherein the stator includes: 
a stator core (20) that has an inner circumferential face to define a back yoke (21), 
teeth (22), a wound portion that radially and inwardly extends from the back yoke (21);
coils (50) configured to respectively round the teeth (22); and 
an insulator module (40, 74, 90) that couples to a top face of the stator core (20), 
wherein the insulator module (40, 74, 90) includes: 
a plurality of terminal units (81-84) that connect to the coils (50); and 
an insulator body (40, 74) configured to provide insulation between the terminal units (81-84) and the stator core (20), and among the plurality of terminal units (81-84), 
wherein the plurality of terminal units (81-84) and the insulator body (40, 74) are stacked vertically to define the insulator module (40, 74, 90).
wherein the plurality of terminal units (81-84) include three terminal units (81-84) corresponding to 3-phases of the 3-phase power lead wires (61a-f), respectively.
	Teranishi fails to teach a groove that disposes along the inner circumferential face;
wherein each tooth includes a coupling portion received in the groove.
	Chen teaches a groove (201) that disposes along the inner circumferential face (FIG 2);
wherein each tooth (22) includes a coupling portion (223) received in the groove (201).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Teranishi to incorporate Migita to teach a groove that disposes along the inner circumferential face; wherein each tooth includes a coupling portion received in the groove, for the advantages of enhancing the through put and product competitiveness of the silicon steel assembly of the stator.
	Teranishi in view of Chen fails to teach wherein the three power terminal units are located at a same vertical level and spaced from each other at an angular spacing.
Yamaguchi teaches wherein the three power terminal units (5a-c) are located at a same vertical level and spaced from each other at an angular spacing ([0046]).

    PNG
    media_image2.png
    199
    1098
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Teranishi in view of Chen to incorporate Yamaguchi to teach wherein the three power terminal units are located at a same vertical level and spaced from each other at an angular spacing, for the advantages of axially shorter stator for a smaller motor.
Regarding claim 14/13, Teranishi in view of Chen and Yamaguchi was discussed above in claim 13. Gervais further teaches wherein first ends (61) of the coils (50) are respectively drawn out of the teeth (22) to define 3-phase power lead wires (61a-f) of the coils (50) and second ends (62) of the coils (50) are respectively drawn out of the teeth (22) to define neutral-point lead wires (62a-f) of the coils (50), wherein the plurality of terminals (81-84) includes: 
power terminal units (81-83) that respectively connect to the 3-phase power lead wires (61a-f); and 
a neutral terminal unit (84) connected to the neutral-point lead wires (62a-f).
Regarding claim 15/14, Teranishi in view of Chen and Yamaguchi was discussed above in claim 14. Teranishi further teaches wherein each power terminal unit (81-83) includes one power terminal (71, 85) that connects to one of the 3-phase power lead wires (61a-f) and that disposes on a top face of the insulator body (40, 74) and in a radial region of the back yoke (21), 
wherein the neutral terminal unit (84) includes neutral terminals (85) that respectively connect to the neutral-point lead wires (62a-f) and that dispose radially and inwardly of the back yoke (21; FIG 13).
Regarding claim 16/15, Teranishi in view of Chen and Yamaguchi was discussed above in claim 15. Teranishi further teaches wherein the 3-phase lead wires (61a-f) are drawn radially and outwardly of the back yoke 921) and are respectively connected to the power terminals (71, 85).
Regarding claim 17/16, Teranishi in view of Chen and Yamaguchi was discussed above in claim 16. Teranishi further teaches wherein each power terminal unit (81-83) further includes:
a connection terminal (86) that connects to the power terminal (71, 85) by connecting to the one of the 3-phase power lead wires (61a-f); and
a power connecting member that has a first end connected to the power terminal (71, 85) and a second end connected to the connection terminal (86).
Regarding claim 18/17, Teranishi in view of Chen and Yamaguchi was discussed above in claim 17. Teranishi further teaches wherein the connection terminal (86) and the power connecting member are located in a radial region of the insulator body (40, 74).
Regarding claim 19/16, Teranishi in view of Chen and Yamaguchi was discussed above in claim 16. Teranishi further teaches wherein the neutral-point lead wires (62a-f) respectively connect to the neutral terminals (85) disposed inwardly of the insulator body (40).
Regarding claim 20/19, Teranishi in view of Chen and Yamaguchi was discussed above in claim 19. Yamaguchi further teaches wherein the neutral terminal unit (5d) includes a neutral connecting member (50) that is configured to connect the neutral terminals (53) with each other, wherein the neutral connecting member (50) is disposed in a groove defined in an inner face of the insulator body (231).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11/10, the specific limitation of “wherein the upper insulator body includes a third face that contacts the second face and that has a receiving groove configured to receive the neutral terminal unit herein, and a fourth face that has a receiving groove configured to receive the power terminal units therein” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
The closest prior art Asahi discloses a busbar assembly with a neutral terminal unit, a lower and an upper insulator body, but fails to teach a receiving groove in the upper insulator to receive the neutral terminal unit.
	Claim 12 is allowable for depending upon claim 11.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/MINKI CHANG/Examiner, Art Unit 2834